Citation Nr: 1008887	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  09-00 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
incisional hernia of the right flank, on appeal from an 
initial grant of service connection.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active military duty during World War 
II from December 1942 to September 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  That rating decision granted service 
connection for the residuals of an incisional hernia of the 
right flank pursuant to 38 U.S.C.A. § 1151.  A 20 percent 
disability rating was assigned.  The appellant was notified 
of that action and within one year of the rating action, he 
requested that a rating in excess of 20 percent be assigned.  

The appellant subsequently provided testimony via a 
videoconference hearing before the undersigned Veterans Law 
Judge (ALJ) in January 2010.  A transcript of that hearing 
was produced and a copy has been included in the claims 
folder for review.

It is noted that the appellant's accredited representative 
submitted additional medical evidence to the Board in January 
2010 prior to the issuance of this decision.  The appellant, 
through his representative, waived consideration of the 
submitted medical documents by the RO and requested that the 
Board take into consideration those records in conjunction 
with his appeal.  The Board hereby acknowledges that it did 
review these newly submitted records in making a 
determination on the appellant's claim.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  The appellant's incisional hernia of the right flank is 
large in size and is not well supported by an appliance under 
ordinary circumstances.  

2.  The appellant's incisional scar is tender upon palpation.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the appellant's favor, the 
criteria for a 40 percent evaluation, but no higher, for an 
incisional hernia of the right flank have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.321, 4.1-4.14, 4.104, Diagnostic Code 7339 
(2009).

2.  Resolving reasonable doubt in the appellant's favor, the 
criteria for a 10 percent evaluation for painful scar of the 
right flank have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 4.1-4.14, 
4.104, Diagnostic Code 7804 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) must ask 
the claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Notice which 
informs the veteran of how VA determines disability ratings 
and effective dates should also be provided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)

In this case the veteran's request for an increased rating 
stems from the initial grant of service connection.  Courts 
have held that once service connection is granted the claim 
is substantiated; additional notice is not required; and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

The Board finds that the AOJ has satisfied the duty to assist 
as required by the VCAA.  The Veteran's service treatment 
records, VA medical records, and VA examination report are of 
record.  There is no indication of that there is any 
outstanding evidence that should be obtained.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2009).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2009) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2009) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2009) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the United States Court 
of Appeals for Veterans Claims, hereinafter the Court, has 
held that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2008).  With respect to the issue before the 
Board, the appeal does stem from the appellant's disagreement 
with the assignment of a 20 percent disability rating 
following an original grant of service connection, and the 
potential for the assignment of separate, or "staged" 
ratings for separate periods of time, based on the facts 
found, are for consideration.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
service member's ability to engage in ordinary activities, 
including employment.  38 C.F.R. § 4.10 (2009).

I.  Incisional Hernia of the Right Flank

As noted above, compensation for an incisional hernia of the 
right flank was granted via a rating action of August 2007.  
This compensation was granted via the provisions 38 U.S.C.A. 
§ 1151 after the appellant underwent a surgical procedure at 
the Memphis VA Medical Center (VAMC) in September 2004.  A 20 
percent disability rating was awarded in accordance with the 
rating criteria found at 38 C.F.R. Part 4, Diagnostic Code 
7339.  This diagnostic code (38 C.F.R. Part 4, Diagnostic 
Code 7339 (2009)) provides that a noncompensable rating is 
contemplated for a postoperative ventral hernia that is 
healed with no disability and no belt indicated.  A 20 
percent rating is warranted for a small, postoperative 
ventral hernia that is not well supported by a belt under 
ordinary conditions, or a healed ventral hernia or post-
operative wounds with weakening of abdominal wall and 
indication for a supporting belt.  A 40 percent rating is 
assigned for a large, postoperative ventral hernia that is 
not well supported by a belt under ordinary circumstances.  
Finally, a 100 percent rating is assigned for a massive, 
postoperative ventral hernia that is persistent, severe 
diastasis of recti muscles or extensive diffuse destruction 
or weakening of muscular and fascial support of abdominal 
wall so as to be inoperable.

VA outpatient treatment record show that in April and June 
2007, the Veteran had a large flank incisional hernia.  

The record indicates that in February 2008, the appellant 
underwent a VA examination of his ventral hernia.  The claims 
folder and the electronic records of the appellant were not 
reviewed prior to the examination.  Nevertheless, the 
examiner provided a history of the underlying wound that 
produced the ventral hernia.  It was during this time that 
the appellant complained of pain and tenderness.  It was also 
noted that while the hernia could be reduced, there would be 
a high probability of the hernia recurring.  The examiner 
explained that while a brace had been provided to the 
appellant, the brace did not eliminate the pain and his 
activities had been greatly reduced as a result of the brace.  
It was further reported that in the evening when the brace 
was reduced, the appellant was very uncomfortable and had 
difficulty sleeping.  

When the hernia itself was examined, the following results 
were obtained:

	. . . he is mildly to moderately 
distressed because of the protruding 
hernia without the brace from his right 
flank after he took off the brace.  The 
hernia is reducible, but it required time 
and continued pressure over the area to 
get it almost completed.  Pressure itself 
caused mild to moderate discomfort, but 
palpation of the protruded materials 
trigger moderate to severe pain to the 
veteran.

The scar itself is pushed posteriorly, 
measures approximately 16.0 cm in length.  
It is healed and sensitive to palpation.  
It is superficial, nonadherent, mildly 
hyperpigmented, no elevation or 
depression is noted.  No keloid formation 
or retraction noted.  The hernia itself 
protrudes largely and laterally from the 
midflank and measures approximately 19.0 
[cm] vertically by 21.0 cm horizontally 
and it protrudes about 6-7 cm from the 
flank.  The skin over the hernia appears 
to be normal in texture.  The surrounding 
area posteriorly and anteriorly to the 
hernia appears to be unremarkable on 
palpation and in appearance.  There is no 
radiation of pain to the groin in the 
right side.  Pain level was at level 8-
9/10 on palpation and relief of pain 
occurred with cessation of palpation.  
After the examination is completed, the 
veteran reduces the hernia in putting 
back his self-adhesive brace over the 
affected area.  

In conjunction with his claim for benefits, the appellant 
provided testimony before the Board in January 2010.  During 
that hearing, the appellant reported that even though he used 
a brace, he still experienced pain although at a reduced 
level.  He further stated that he took prescription 
medications to reduce the pain.

The appellant's VA medical treatment records have been 
obtained and included in the claims folder for review.  None 
of the records characterizes the hernia disability as 
"massive" with persistent severe diastasis of recti muscles 
or extensive diffuse destruction or weakening of muscular and 
fascial support of abdominal wall so as to be inoperable.  
This includes those records submitted by the appellant's 
representative in January 2010.  It is further noted that the 
medical evidence does not suggest or insinuate that the 
appellant's hernia has been reduced through the use of the 
brace.  Instead, the brace only helps support the abdominal 
wall in general.  

The appellant states that he experiences pain, discomfort, 
and limitations as a result of the hernia.  The appellant is 
competent to give evidence about current symptoms and what he 
experiences.  Layno v. Brown, 6 Vet. App. 465 (1994).  With 
regard to the appellant's assertions, the Board finds that 
the appellant's statements regarding the severity of his 
condition are supported by the competent medical evidence of 
record.  

The Board finds that the evidence supports the appellant's 
claim for the assignment of a 40 percent disability rating, 
but no higher, for an incisional hernia of the right flank.  
The evidence indicates that the hernia has been classified as 
"large" versus that of massive or small.  Additionally, the 
appellant experienced pain whether he is wearing a brace or 
not.  While the brace does provide some general support, it 
has not reduced the size of the hernia.  Moreover, the 
wearing of the brace has not meant that the appellant has 
been free to perform normal everyday tasks - something he 
could do prior to the development of the hernia.  While the 
clinical findings do not exactly mirror the schedular 
criteria for a 40 percent disability rating for an incisional 
hernia of the right flank, the Board is of the opinion that 
the evidence more closely approximates a 40 percent rating 
vice that of a 20 percent evaluation previously assigned.  
Thus, it is the conclusion of the Board that the evidence is 
in equipoise, and since the appellant is supposed to be 
afforded the benefit-of-the-doubt, the appellant's claim for 
a 40 percent evaluation is granted.

Nevertheless, the medical evidence does not indicate that the 
appellant's symptoms are so disabling that an evaluation in 
excess of 40 percent should be assigned.  There is no medical 
evidence indicating that the hernia has been described as 
massive in size.  Moreover, there is no evidence of severe 
diastasis of the recti muscles or extensive diffusive 
destruction or weakening of muscular and fascial support of 
the abdominal wall as to render surgery impossible.  Thus a 
100 percent rating is not warranted.

The Board has considered whether a higher rating can be 
assigned pursuant to Diagnostic Code 7338 pertaining to 
inguinal hernias.  That code provides a maximum 60 percent 
evaluation for a large, postoperative, recurrent, not well 
supported under ordinary conditions and not readily reducible 
hernia, when considered inoperable.  Here, the Veteran has 
not had surgery for the hernia, moreover, the record 
indicates that surgery is possible for his hernia.  
Accordingly, a 60 percent evaluation is not warranted under 
this diagnostic code.  

Additionally, the Board has considered whether it is 
appropriate to assigned "staged ratings," in accordance 
with Fenderson and Hart et al.  The Board finds that the 
medical evidence demonstrates consistently and throughout 
that the appellant meets the criteria for a 40 percent rating 
for his disability, but no higher, from the date of his 
claim.  Therefore, the assignment of staged evaluations in 
this case is not necessary.

The Board has also considered whether the appellant is 
entitled to an extraschedular evaluation for the disability.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted based upon a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2009).  An exceptional case is said to include 
such factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether an appellant is entitled 
to an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a appellant's disability picture and that picture 
has attendant thereto related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the appellant's disability picture requires the assignment of 
an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected hernia disability is inadequate.  A comparison 
between the level of severity and symptomatology of the 
appellant's disorder with the established criteria found in 
the rating schedule for hernia disorders shows that the 
rating criteria reasonably describes the appellant's 
disability level and symptomatology.

The Board further finds that, even if the available schedular 
evaluation for the disability is inadequate (which it 
manifestly is not), the appellant does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the 
appellant has required frequent hospitalizations for his 
condition.  Indeed, it does not appear from the record that 
he has been recently hospitalized at all for his hernia.  
Additionally, there is not shown to be evidence of marked 
interference with employment solely due to the hernia 
disorder.  There is nothing in the record which suggests that 
the service-connected disability has markedly impacted his 
ability to perform a job.  Moreover, there is no evidence in 
the medical records of an exceptional or unusual clinical 
picture.

In short, there is nothing in the record to indicate that 
this service-connected incisional hernia on appeal causes 
impairment with employment over and above that which is 
contemplated in the assigned schedular rating.  See Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  The Board therefore has 
determined that referral of this case for extraschedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) (2009) is not 
warranted.

II.  Muscle Group XIX

The Board has also considered whether the appellant should be 
assigned a separate rating for abdominal muscle damage 
(Muscle Group XIX) under 38 C.F.R. Part 4, Diagnostic Code 
5319 (2009).  Diagnostic Code 5319 applies to residuals of 
injury to muscle group XIX, namely the muscles of the 
abdominal wall.  The function of these muscles is support and 
compression of the abdominal wall and thorax, flexion and 
lateral motions of the spine, and synergists in strong 
downward movements of the arm.  The medical evidence does not 
indicate that the underlying wound that produced the hernia 
penetrated the abdominal organs.  Moreover, there is no 
indication that the wound traversed the peritoneum.  As such, 
a separate rating under Diagnostic Code 5319 is not for 
application in this case.  

III.  Scar

A separate, additional rating may be assigned if the 
appellant's disability is manifested by a scar that is 
superficial, unstable, painful on examination, occupies an 
area of six square inches or more and is deep or causes 
limited motion, or a scar that is otherwise causative of 
limitation of function of part affected.  38 C.F.R. § 4.118, 
Diagnostic Codes 7801, 7803, 7804, 7805; Esteban v. Brown, 6 
Vet. App. 259 (1994).

Here, the medical evidence demonstrates that the scar, 
although well-healed, is sensitive to palpation.  There is no 
evidence, either in the medical treatment records or the VA 
examination of February 2008, that the scar is greater than 
77 square centimeters.  The record also indicates that the 
scar is nonadherent, superficial, and not depressed or 
elevated.  It is mildly hyperpigmented.

Scars, other than head, face, or neck, that are deep or that 
cause limited motion warrant a 10 percent rating if the area 
or areas exceed 6 square inches (39 sq. cm).  A 20 percent 
rating requires an area or areas exceeding 12 square inches 
(77 sq. cm).  A deep scar is one associated with underlying 
soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801.  
Scars, other than head, face, or neck, that are superficial 
and that do not cause limited motion warrant a 10 percent 
rating for area or areas of 144 square inches (929 sq. cm.) 
or greater.  Scars in widely separated areas, as on two or 
more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated.  A 
superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802.  A 
10 percent rating may be assigned for scars which are 
superficial and unstable.  An unstable scar is one where, for 
any reason, there is frequent loss of covering of skin over 
the scar.  38 C.F.R. § 4.118, Diagnostic Code 7803.  A 10 
percent rating may be assigned for scars which are 
superficial and painful on examination.  38 C.F.R. § 4.118, 
Diagnostic Code 7804.  Scars may also be rated on the basis 
of limitation of function of the affected part.  38 C.F.R. § 
4.118, Diagnostic Code 7805.

The applicable rating criteria for skin disorders, found at 
38 C.F.R. § 4.118, were amended effective August 30, 2002 and 
again in October 2008.  The October 2008 revisions are 
applicable to application for benefits received by the VA on 
or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 
23, 2008).  In this case the appellant filed his claim after 
2002 and prior to 2008.  Therefore, only the post-2002 and 
pre-October 2008 version of the schedular criteria is 
applicable.

Upon reviewing the evidence of record, the Board concludes 
that the evidence supports the assignment of an additional 10 
percent rating pursuant to the rating criteria found at 38 
C.F.R. Part 4, Diagnostic Code 7804.  That is, the evidence 
indicates that the superficial scar is painful or tender to 
the touch.  As the medical evidence supports the assignment 
of a 10 percent rating, the appellant's claim is granted.  It 
is also observed, however, that the evidence fails to show 
that the scar is unstable or deep, and the scarring does not 
exceed twelve square inches.  Further, there is no functional 
impairment as would warrant consideration of 38 C.F.R. Part 
4, Diagnostic Code 7805.  As the requirements for a 
compensable rating are met, a 10 percent disability rating is 
granted.

Additionally, the Board has considered whether it is 
appropriate to assigned "staged ratings," in accordance 
with Fenderson and Hart et al.  The Board finds that the 
medical evidence demonstrates consistently and throughout 
that the appellant meets the criteria for a 10 percent rating 
for the scar disability, but no higher, from the date of his 
claim.  Therefore, the assignment of staged evaluations in 
this case is not necessary.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the scar 
disability is inadequate.  A comparison between the level of 
severity and symptomatology of the appellant's disorder with 
the established criteria found in the rating schedule for 
scars shows that the rating criteria reasonably describes the 
appellant's disability level and symptomatology.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the appellant does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the 
appellant has required frequent hospitalizations for his 
scar.  Additionally, there is not shown to be evidence of 
marked interference with employment solely due to the scar.  
There is nothing in the record which suggests that the scar 
disability has markedly impacted his ability to perform a 
job.  Moreover, there is no evidence in the medical records 
of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that 
this scar disability causes impairment with employment over 
and above that which is contemplated in the assigned 
schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  The 
Board therefore has determined that referral of this case for 
extraschedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) (2009) is not warranted.


ORDER

1.  A disability rating of 40 percent for an incisional 
hernia of the right flank is granted, subject to the criteria 
applicable to the payment of monetary awards.

2.  A separate disability evaluation of 10 percent for a scar 
of the right flank is granted, subject to the criteria 
applicable to the payment of monetary awards.


____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


